PER CURIAM:
Kenneth Edmond Thompson appeals the district court’s order denying his motion for reduction of sentence under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Thomas, No. l:02-cr-00004-TSE-l (E.D. Va. filed July 29 & entered July 30, 2010). We dispense with oral argument because the facts and legal contentions are ade*264quately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.